[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                AUG 25, 2008
                                No. 06-15238                  THOMAS K. KAHN
                          ________________________                CLERK


                      D. C. Docket No. 04-00568-CR-CC-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

A. STEPHAN BOTES,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (August 25, 2008)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

      A. Stephan Botes was convicted of conspiracy to embezzle federal funds by

a state agent and conspiracy to commit a scheme to defraud the State of Georgia
and its citizens of money and honest services (Count 1), embezzlement of federal

funds (Counts 2-12), and wire fraud (Counts 18, 20-21). He was sentenced to 97-

months’ imprisonment and the district court entered an order of restitution and a

criminal forfeiture judgment against him in the amount of $382,394.

      On appeal, Botes argues the following: (1) the denial of Botes’s mistrial

motion following the lead prosecutor’s selection for a federal magistrate judgeship

requires reversal of his convictions; (2) the evidence was not sufficient to support

his conviction for conspiracy to defraud the state of Georgia and deprive Georgia

of the honest services of state school superintendent Linda Schrenko; (3) the

evidence was not sufficient to show that Botes aided and abetted a scheme to

defraud Georgia; (4) the district court improperly instructed the jury on aiding and

abetting; (5) the evidence was not sufficient to show that Botes engaged in a

scheme to defraud Georgia via wires; (6) the district court’s evidentiary rulings

concerning testimony by Botes’s business attorney Kauffmann and Schrenko

require reversal; (7) the cumulative effect of the evidentiary rulings requires

reversal; (8) the denial of Botes’s requests for specific jury instructions deprived

Botes of his right to present a theory of defense; (9) the district court improperly

enhanced Botes’s sentence for obstruction of justice under § 3C1.1 of the

sentencing guidelines; (10) his sentence was unreasonable; (11) the sentencing



                                           2
court violated Botes’s Sixth Amendment rights when it considered facts that were

neither admitted by Botes nor found by the jury as part of their verdict; (12) the

sentencing court denied Botes his right of allocution; (13) the factual basis for the

order of restitution was clearly erroneous; (14) the order of forfeiture violated

Botes’s constitutional rights and was without statutory authority; and (15) Botes is

entitled to access backup audiotape recordings of closing arguments and

sentencing.

      Upon careful review of the record and the parties’ briefs, and with the

benefit of having heard oral argument, we conclude that Botes’s arguments have

no merit. Accordingly, we affirm.

AFFIRMED.




                                           3